United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, AIR MAIL FACILITY, )
Columbia, SC, Employer
)
__________________________________________ )
B.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1380
Issued: November 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 8, 2008 appellant filed a timely appeal of the May 8, 2007 merit decision of the
Office of Workers’ Compensation Programs, denying her claim for a schedule award and
February 12, 2008 merit decision, denying her claim for a recurrence of total disability. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this appeal.
ISSUES
The issues are: (1) whether appellant is entitled to a schedule award for her left foot; and
(2) whether appellant has established that she sustained a recurrence of total disability on
September 16, 2006 causally related to her accepted employment-related injury.
FACTUAL HISTORY
On August 17, 2000 appellant, then a 41-year-old clerk, sustained injury to her left heel
when letter trays fell out of a bulk mail container and struck her. The Office accepted the claim
for contusion of the left heel. Appellant returned to full-time limited-duty work.

On July 20, 2005 appellant filed a claim for a schedule award. She submitted an undated
report and a July 8, 2005 form report of Dr. Benjamin A. Lanza, an attending podiatrist, who
stated that appellant sustained a stress fracture and contusion of the left heel. In the July 8, 2005
report, Dr. Lanza indicated with an affirmative mark that the diagnosed conditions were caused
by the August 17, 2000 employment-related injury.
By letter dated August 5, 2005, the Office requested that Dr. Lanza determine whether
appellant’s employment-related contusion of the left foot had resolved. It also asked for an
opinion as to whether appellant’s left foot stress fracture was causally related to the August 17,
2000 employment injury.
In an August 16, 2005 letter, the Office requested that Dr. Lanza determine whether
appellant sustained any permanent impairment of her left lower extremity based on the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th
ed. 2001) and the date she reached maximum medical improvement.
Dr. Lanza submitted a February 18, 2004 report which reiterated his opinion that
appellant sustained a work-related contusion and stress fracture of the left heel. He opined that
she had 30 percent impairment of the left foot due to the August 17, 2000 employment injury.
Dr. Lanza stated that this impairment rating was based on the number of breaks/interruptions
utilized by appellant to modify her work day including, rearrangement of her schedule and
general change of habits to accomplish a full day workload. He noted that overall improvement
of her foot pain had been slow but steady. Dr. Lanza stated that she had stabilized. He related
that appellant could safely perform her work duties and adapt to pain with the help of shoes,
inserts and management of her time and activity to avoid overuse of her foot.
In an August 16, 2005 report, Dr. Lanza explained that appellant’s stress fracture of the
left foot was caused by the August 17, 2000 employment injury because she sustained damage to
this area. He also related that clinical examination at the time of the injury revealed
inflammation, pain, swelling and loss of function due to the accepted employment injury.
In an October 20, 2005 report, Dr. Lanza stated that appellant reached maximum medical
improvement in August 2005. She had permanent residuals which included pain with loss of
range of motion and extended use of the left lower extremity. On physical examination,
Dr. Lanza reported normal muscle strength and function. Range of motion of the ankle, subtalar
joint and remaining pedal structures were essentially normal. There was no obvious deformity
including skin loss and muscle or tendon damage with the exception of pain on range of motion.
Dr. Lanza stated that appellant winced and grimaced throughout the examination when these
structures were manipulated. She had pain in the plantar heel which radiated to her ankle and
distally to the subtalar joint and other foot structures when she worked her usual shift. Dr. Lanza
found that appellant had no fixed deformity as a result of any malunion or an ankylosis. She had
essentially normal bilateral alignment and range of motion but experienced pain on the left.
Dr. Lanza reiterated that appellant sustained a 30 percent impairment of the left foot. On
October 20, 2005 he reported that appellant could dorsiflex to 88 degrees and plantar flex to 135
degrees. Dr. Lanza stated that appellant could invert from neutral to 14 degrees and evert from
11 degrees of eversion. He further stated that ankylosis was not applicable. Dr. Lanza advised
that her 30 percent impairment rating was due to pain.

2

On December 6, 2005 Dr. G.M. Pwadas, an Office medical adviser, reviewed appellant’s
medical record. He noted that she sustained a contusion of the left foot on August 17, 2000.
Dr. Pwadas related that a May 16, 2001 magnetic resonance imaging (MRI) scan ruled out a
stress fracture. He reviewed Dr. Lanza’s July 8, 2005 findings and opined that appellant had no
impairment to her left lower extremity.
By decision dated February 7, 2006, the Office denied appellant’s claim for a schedule
award.
On September 18 and October 10, 2006 appellant requested reconsideration. In reports
dated July 12 and September 26, 2006, Dr. Lanza reiterated his diagnosis and impairment rating.
In a December 15, 2006 decision, the Office denied modification of the February 7, 2006
decision.
On March 7, 2007 appellant filed a claim alleging that she sustained a recurrence of total
disability on September 16, 2006. She returned to work with restrictions on September 27, 2006.
Appellant submitted a January 26, 2007 report from Dr. Robin Daum-Kowalski, a Boardcertified radiologist. Dr. Daum-Kowalski noted that a recent MRI scan of appellant’s left ankle
demonstrated prior tears of the anterior tibiofibular and talofibular ligaments and a small cyst
that was likely arthritic at the lateral talus. In a January 5, 2007 report, Dr. James F. Bethea, a
Board-certified orthopedic surgeon, provided essentially normal findings on physical and x-ray
examination of appellant’s left ankle and right knee with the exception of tenderness in the left
ankle. He diagnosed nonspecific tenosynovitis of the left ankle and right knee pain. Dr. Bethea
also reviewed the MRI scan results. On March 9, 2007 Dr. Lanza reiterated his prior opinion
that appellant sustained a contusion of the left ankle.
By letter dated March 29, 2007, the Office advised appellant that the evidence submitted
was insufficient to establish her recurrence of total disability claim. It requested additional
medical evidence.
On March 30, 2007 appellant requested reconsideration of the Office’s December 15,
2006 decision.
On March 9, 2007 Dr. Bethea noted a history of pain in the right knee following
arthroscopic surgery in 2000 and tenderness in the left ankle, although it had full range of
motion. In an April 4, 2007 report, Dr. Bethea opined that appellant’s prior tears of the anterior
tibiofibular and talofibular ligaments were causally related to the August 2000 employment
injury.
On May 4, 2007 Dr. James W. Dyer, an Office medical adviser, reviewed a history of
appellant’s August 17, 2000 employment injury and medical treatment. He stated that the 2001
MRI scan did not reveal any significant pathology. Dr. Dyer related that appellant’s old left
ankle injury with prior tears of ligaments was not part of the accepted employment-related
condition. He further related that her medical examination on March 9, 2007 revealed a full
range of motion of the left ankle and hind foot. Dr. Dyer concluded that there was no basis for a
schedule award and that appellant had no impairment of the left lower extremity.

3

By decision dated May 8, 2007, the Office denied modification of the December 15, 2006
decision. It accorded determinative weight to Dr. Dyer’s May 4, 2007 opinion.
In a May 30, 2007 decision, the Office denied appellant’s recurrence of disability claim.
It found the medical evidence of record insufficient to establish that she sustained a disability on
September 16, 2006 causally related to her accepted employment-related injury.
On June 26, 2007 appellant requested an oral hearing before an Office hearing
representative. She submitted Dr. Lanza’s reports dated April 18 through November 11, 2007.
Dr. Lanza stated that appellant sustained a ligament tear and plantar fasciitis of the left heel. In
an August 18, 2000 report, Dr. Kaushal K. Sinha, an orthopedic surgeon, noted appellant’s
complaint of left ankle pain following the August 17, 2000 employment injury. She
recommended further diagnostic testing.
By decision dated February 12, 2008, an Office hearing representative affirmed the
May 30, 2007 decision. She found the evidence of record insufficient to establish that appellant
sustained a recurrence of disability causally related to her accepted August 17, 2000 employment
injury.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulation2 sets forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.3 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.4
It is well established that, when the attending physician fails to provide an estimate of
impairment conforming to the protocols of the A.M.A., Guides, his opinion is of diminished
probative value in establishing the degree of any permanent impairment. In such cases, the
Office may rely on the opinion of its medical adviser to apply the A.M.A., Guides to the findings
reported by the attending physician.5

1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

20 C.F.R. § 10.404.

3

5 U.S.C. § 8107(c)(19).

4

20 C.F.R. § 10.404.

5

See John L. McClanic, 48 ECAB 552 (1997); see also Paul R. Evans, 44 ECAB 646, 651 (1993).

4

ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a contusion of the left heel on
August 17, 2000. Appellant contends that she is entitled to a schedule award for permanent
impairment of her left foot. The weight of medical evidence, however, does not establish any
permanent impairment of her left foot.
Dr. Lanza, an attending physician, stated that appellant sustained a contusion and stress
fracture of the left heel that were causally related to her August 17, 2000 employment injury. He
determined that she reached maximum medical improvement in August 2005. Dr. Lanza opined
that appellant sustained a 30 percent impairment of the left foot due to pain caused by the
accepted employment injury.
He based his impairment rating on the number of
breaks/interruptions utilized by appellant to modify her workday including, rearrangement of her
schedule and general change of habits to accomplish a full day workload. Dr. Lanza noted that
overall improvement of her foot pain had been slow but steady. He stated that she had stabilized.
The Board notes, however, that Dr. Lanza did not derive his impairment estimate based on the
A.M.A., Guides.
Dr. Lanza’s October 20, 2005 report provided findings on physical examination. He
stated that muscle strength and function were normal. Dr. Lanza noted essentially normal range
of motion of the ankle, subtalar joint and remaining pedal structures. He reported 88 degrees of
dorsiflexion and 135 degrees of plantar flexioin. Dr. Lanza further reported 14 degrees of
inversion and 11 degrees of eversion. He stated that ankylosis was not applicable. Dr. Lanza
stated that there was no obvious deformity including skin loss and muscle or tendon damage with
the exception of pain on range of motion. He related that appellant winced and grimaced
throughout the examination when these structures were manipulated. She related that she
experienced significant pain in the plantar heel which radiated to her ankle and distally to the
subtalar joint and other foot structures when she worked her usual shift. The Board notes that the
Office has not accepted appellant’s claim for a stress fracture of the left heel. Moreover,
Dr. Lanza did not provide an impairment rating based on the A.M.A., Guides. Therefore, his
impairment estimate is of diminished probative value and insufficient to establish that she
sustained any permanent impairment of the left heel.
Dr. Pwadas, an Office medical adviser, stated that appellant sustained a contusion of the
left foot on August 17, 2000 and that a May 16, 2001 MRI scan, ruled out a stress fracture.
Dr. Pwadas noted Dr. Lanza’s July 8, 2005 normal findings. Dr. Pwadas found no objective
basis for an impairment rating for the left heel under the A.M.A., Guides. He opined that
appellant did not have any impairment of the left heel.
Similarly, Dr. Dyer, an Office medical adviser, found no objective basis for an
impairment rating for the left lower extremity under the A.M.A., Guides. He reviewed the
medical record and stated that the 2001 MRI scan did not reveal any significant pathology.
Dr. Dyer stated that appellant’s old left ankle injury with prior tears of the ligaments was based
on the accepted employment-related condition. He noted Dr. Lanza’s March 9, 2007 findings of
full range of motion of the left ankle and hind foot.

5

Dr. Pwadas and Dr. Dyer provided sufficient medical rationale in determining that
appellant does not have any impairment of her left heel. The Board finds that the opinions of
Dr. Pwadas and Dr. Dyer represent the weight of the medical evidence of record. Appellant is
not entitled to a schedule award for her left foot.
LEGAL PRECEDENT -- ISSUE 2
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.6 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.7
When an employee who is disabled from the job she held when injured on account of
employment-related residuals returns to a limited-duty position or the medical evidence of record
establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden,
the employee must show a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the limited-duty job requirements.8
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.9
ANALYSIS -- ISSUE 2
The Office accepted that appellant sustained a contusion of the left heel on
August 17, 2000. Following this injury, she returned to limited-duty work. Appellant claimed a
recurrence of total disability on September 16, 2006 causally related to her accepted employment
injury. She must demonstrate either that her condition has changed such that she could not
perform the activities required by her modified job or that the requirements of the limited-duty
job changed or were withdrawn. The Board finds that the record contains no evidence that her
limited-duty job requirements changed or were withdrawn or that her accepted condition
changed to the point that it precluded her from limited-duty work.
6

20 C.F.R. § 10.5(x).

7

Id.

8

Barry C. Petterson, 52 ECAB 120 (2000); Terry R. Hedman, 38 ECAB 222, 227 (1986).

9

James H. Botts, 50 ECAB 265 (1999).

6

Dr. Daum-Kowalski’s January 26, 2007 MRI scan report of appellant’s left ankle noted
prior tears of the anterior tibiofibular and talofibular ligaments and a small cyst that was likely
arthritic at the lateral talus. Dr. Bethea’s January 5, 2007 report provided essentially normal
findings on physical and x-ray examination. He stated that appellant sustained nonspecific
tenosynovitis of the left ankle and right knee pain. Dr. Lanza’s reports concurred that appellant
sustained a ligament tear, contusion, stress fracture and plantar fasciitis of the left heel.
Dr. Sinha’s August 18, 2000 report noted appellant’s complaints of left ankle pain and
recommended further testing. None of the physicians, however, provided any opinion noting
disability for work on or after September 16, 2006. There is no medical evidence addressing the
causal relationship between appellant’s accepted employment injury and her disability as of that
date.10 The Board finds that the medical evidence is insufficient to establish her claim.
On April 4, 2007 Dr. Bethea noted the prior tears of the anterior tibiofibular and
talofibular ligaments based on a January 29, 2007 MRI scan. He did not provide any opinion
addressing disability or the causal relationship to her accepted employment injury as of
September 16, 2006.11 Further, Dr. Bethea did not explain how the diagnosed conditions were
causally related to appellant’s accepted employment injury. The Board has held that medical
reports not supported by medical rationale are of limited probative value.12
Appellant has not met her burden of proof in establishing that there was a change in the
nature or extent of the injury-related condition or a change in the nature and extent of the
limited-duty requirements which would prohibit her from performing the limited-duty position
she assumed after she returned to work.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award for her left foot. The
Board further finds that appellant has failed to establish that she sustained a recurrence of total
disability on September 16, 2006 causally related to her accepted employment-related injury.

10

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

11

Id.

12

Lucrecia M. Nielson, 42 ECAB 583 (1991).

7

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2008 and May 8, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

